     Case 2:20-cv-00483-DBB Document 9 Filed 10/27/20 PageID.31 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF UTAH

MICHAEL MONTAGUE,
                                                     MEMORANDUM DECISION &
                        Plaintiff,                   DISMISSAL ORDER
v.

CAMERON WRIGHT et al.,                               Case No. 2:20-CV-483-DBB
                        Defendants.                  District Judge David B. Barlow



        In an Order dated August 28, 2020, the Court required Plaintiff to within thirty days pay

an initial partial filing fee (IPFF) of $34.37 and submit a consent to have the remaining fee

collected in increments from Plaintiff’s inmate account. (ECF No. 8.) To date, Plaintiff has not

complied, nor has Plaintiff responded to the Order. Indeed, Plaintiff has not contacted the Court

since July 27, 2020--three months ago. (ECF No. 6.)

        IT IS ORDERED that, because Plaintiff did not follow the Court's order to file an IPFF

and consent, and has failed to prosecute this case, see DUCivR 41-2, Plaintiff's complaint is

DISMISSED without prejudice. This action is CLOSED.

                                              BY THE COURT:



                                              JUDGE DAVID B. BARLOW
                                              United States District Court
